Exhibit 10.1

 
AMENDMENT AGREEMENT


This amendment agreement (the “Amendment”) is dated March 3, 2014 and is made
and entered into by and among:


THE UNDERSIGNED:


1.
TRANSTREND B.V., a limited liability company, incorporated under the laws of The
Netherlands (the “Trading Advisor”);



2.
ML TRANSTREND DTP ENHANCED FUTURESACCESSSM LLC, a Delaware limited liability
company (the “Fund”); and



3.
MERRILL LYNCH ALTERNATIVE INVESTMENTS LLC, a Delaware limited liability company
(the “Manager”).



The Trading Advisor, the Fund and the Manager are hereinafter individually also
referred to as “Party” and collectively as “Parties”.




WHEREAS, the Parties and ML Transtrend DTP Enhanced FuturesAccessSM Ltd., a
Cayman Islands exempted company (the “Offshore Fund”) entered into that certain
advisory agreement, dated as of March 20, 2007 (as amended through the date
hereof, the “Agreement”), of which this Amendment shall form an inseparable
part;


WHEREAS, the Offshore Fund was dissolved and stricken from the Cayman Islands
General Registry effective December 31, 2008;


WHEREAS, the Parties wish to have Section 5 of the Agreement amended to reflect
a decrease of the management fee percentage;


WHEREAS, the Parties wish to have Section 6(a) of the Agreement amended to
reflect a decrease of the performance fee percentage;


WHEREAS, pursuant to Section 14 of the Agreement, the Agreement may not be
amended except by a writing signed by the Parties; and


WHEREAS, the Parties desire to enter into this Amendment in order to amend the
Agreement to reflect the aforementioned.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby confirmed, the Parties agree as follows:






 
 

--------------------------------------------------------------------------------

 


1. 
Interpretation



Capitalized and other defined terms used in this Amendment and not otherwise
expressly defined herein shall have the same respective meanings as set forth in
the Agreement. In the event of any inconsistency between this Amendment and the
Agreement, the terms of this Amendment shall prevail.


2. 
Amendments



2.1
With effect as of December 31, 2008, all references in the Agreement to the
Offshore Fund shall be removed and the Offshore Fund shall no longer be a party
to the Agreement.

 
2.2
With effect as of January 1, 2014, Section 6(a) of the Agreement, stating:

 
 
“The Fund shall pay to the Trading Advisor, as of each December 31 (“Incentive
Fee Calculation Date”), an Incentive Fee equal to 25% of any New Trading Profit
recognized by the Fund as of such Incentive Fee Calculation Date.”


 
is hereby deleted and replaced by a new Section 6(a) of the Agreement, reading
as follows:


 
“The Fund shall pay to the Trading Advisor, as of each December 31 (“Incentive
Fee Calculation Date”), an Incentive Fee equal to 22.5% of any New Trading
Profit recognized by the Fund as of such Incentive Fee Calculation Date.”


 
2.3
With effect as of February 1, 2014, the first sentence of Section 5 of the
Agreement, stating:

 
 
  “As of the last Business Day of each calendar month, the Fund shall pay
the  Trading Advisor a Management Fee equal to 1/12 of 2.0% (a 2.0% annual rate)
of the aggregate gross asset value (for the avoidance of doubt, prior to
reduction for any accrued Incentive Fee or for the Management Fee being
calculated) of the Fund.”


 
is hereby deleted and replaced by a new first sentence of Section 5 of the
Agreement, reading as follows:


 
“As of the last Business Day of each calendar month, the Fund shall pay the
Trading Advisor a Management Fee equal to 1/12 of 1.0% (a 1.0% annual rate) and
pay the Manager a Management Fee equal to 1/12 of 0.50% (a 0.50% annual rate) of
the aggregate gross asset value (for the avoidance of doubt, prior to reduction
for any accrued Incentive Fee or for the Management Fees being calculated) of
the Fund.”
 
AMENDMENT AGREEMENT
 
- 2 -

--------------------------------------------------------------------------------

 


3. 
Representations



3.1
Each Party represents to the other Parties that this Amendment has been duly and
validly executed, delivered and entered into by it and that this Amendment
constitutes a valid and binding agreement of it enforceable against it in
accordance with its terms.



3.2
Upon the effectiveness of this Amendment, the Parties hereby reaffirm all
representations and warranties made in the Agreement as amended hereby, and
certify that all such representations and warranties are true and correct in all
respects on and as of the date hereof.



4. 
Full Force and Effect



Except as specifically amended by this Amendment, the Agreement is and shall
remain in full force and effect and is hereby in all respect ratified and
confirmed.


5. 
Counterparts; Valid Agreement



This Amendment may be executed by the Parties in one or more counterparts, each
of which when so executed and delivered shall be deemed an original amendment
agreement, and all of which together shall constitute one and the same
instrument. This Amendment may be executed and delivered either in hard copy
originals or in scanned copies which in either case shall constitute a valid
amendment agreement among the Parties.


6. 
Governing Law



This Amendment shall be exclusively governed by, and construed in accordance
with, the laws of the State of New York without regard to principles of
conflicts of law.




IN WITNESS WHEREOF, the Parties have executed this Amendment on the respective
dates as set forth below.




ML TRANSTREND DTP ENHANCED FUTURESACCESSSM LLC
By:   Merrill Lynch Alternative Investments LLC, its manager




 
       
/s/ Ninon Marapachi
   
 
 
Name:     Ninon Marapachi
   
 
 
Title:       VP of MLAI
   
 
 
Date:       March 7, 2014
       
Place:      New York, NY
       

 

AMENDMENT AGREEMENT
 
- 3 -

--------------------------------------------------------------------------------

 


MERRILL LYNCH ALTERNATIVE INVESTMENTS LLC




 
       
/s/ Ninon Marapachi
   
 
 
Name:     Ninon Marapachi
   
 
 
Title:       VP of MLAI
   
 
 
Date:       March 7, 2014
       
Place:      New York, NY
       

 




TRANSTREND B.V.



         
/s/ J.P.A. van den Broek
   
/s/ A.P. Honig
 
Name:      J.P.A. van den Broek    
   
Name:    A.P. Honig
  Title:        Managing Director       Title:      Executive Director  
Date:        March 7, 2014      Date:      March 7, 2014  
Place:       Rotterdam, The Netherlands  
   
Place:     Rotterdam, The Netherlands
 

 
 
 
 
 
 
 
 

 
AMENDMENT AGREEMENT
 
- 4 -

--------------------------------------------------------------------------------